THE ATTORNEY GENERAL HAS ASKED THAT I RESPOND TO YOUR REQUEST FOR AN OPINION CONCERNING WHETHER A SCHOOL DISTRICT MAY CONDUCT A JOINT FUND RAISER WITH A NON-PROFIT ORGANIZATION. FOR PURPOSES OF ANSWERING YOUR QUESTION, I WILL ASSUME THAT THE PURPOSE OF THE FUND RAISER IS TO BENEFIT THE SCHOOL.
A SCHOOL DISTRICT IS, OF COURSE, ADMINISTERED AND SUPERVISED BY ITS LOCAL BOARD OF EDUCATION. 70 O.S. 5-101 AND 70 O.S. 5-106 (1991). THE BOARD OF EDUCATION OF EACH DISTRICT IS GRANTED BROAD POWER OVER THE OPERATION OF THE SCHOOL DISTRICT. 70 O.S. 5-117 (1991). IN ADDITION, THE BOARD OF EDUCATION OF EACH DISTRICT IS ENCOURAGED TO "EXPLORE THE POTENTIAL BENEFITS OF LOCAL FOUNDATIONS AND PUBLIC SCHOOL/BUSINESS PARTNERSHIPS AS SUPPLEMENTS TO BASIC PROGRAMS PUBLICLY FUNDED." 70 O.S. 5-145 (1991).
SECTION 5-145 EXPRESSLY PERMITS BOARDS OF EDUCATION TO ACCEPT GIFTS, GRANTS AND DONATIONS FROM QUALIFYING "LOCAL FOUNDATIONS." THE STATUTE SETS FORTH A NUMBER OF CRITERIA THAT A COMPANY, TRUST OR ASSOCIATION MUST MEET TO QUALIFY AS A LOCAL ASSOCIATION. 70 O.S. 5-145. A SCHOOL DISTRICT IS PROHIBITED FROM RECEIVING GIFTS FROM AN ENTITY THAT DOES NOT QUALIFY AS A LOCAL FOUNDATION, HOWEVER. ID.
GIVEN THAT LOCAL ASSOCIATIONS ARE ALLOWED TO SOLICIT MONEY OR PROPERTY IN THE NAME OF A SCHOOL DISTRICT AND THAT DISTRICTS ARE ENCOURAGED TO ACT IN "PARTNERSHIP" WITH SUCH FOUNDATIONS, SEE 70 O.S. 5-145, IT APPEARS CLEAR THAT THESE ENTITIES MAY ENGAGE IN JOINT FUND RAISING ACTIVITIES. THUS, YOUR INQUIRY SHOULD BE ANSWERED AS FOLLOWS: A SCHOOL DISTRICT MAY CONDUCT A JOINT FUND RAISER WITH A NON-PROFIT ORGANIZATION THAT QUALIFIES AS A "LOCAL FOUNDATION" PURSUANT TO 70 O.S. 5-145 (1991). FOR YOUR CONVENIENCE, I HAVE ENCLOSED A COPY OF THE STATUTE.
INCIDENTLY, I POINT OUT THAT A BOARD OF EDUCATION MAY MAKE DISTRICT FACILITIES AVAILABLE FOR SUCH ACTIVITIES. 70 O.S. 5-130. ALSO, IT SHOULD BE EMPHASIZED THAT IN THE EVENT ANY MONIES ARE DIRECTLY RECEIVED BY OR PAID TO A DISTRICT AS THE RESULT OF FUND RAISING ACTIVITIES, THEY SHOULD BE HELD AND DISBURSED IN THE MANNER SET FORTH IN 70 O.S. 5-129 (1991).
(K. W. JOHNSTON)